                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. 5:16-CR-81-D



UNITED STATES OF AMERICA,                   )
                                            )
                    v.                      )             ORDER
                                            )
JERMAJNE LAWRENCE JOHNSON,                  )
                                            )
                           Defendant.       )


       The United States shall advise the court whether Jermaine Lawrence Johnson has been

released. If Johnson has been released, the United States shall advise whether Johnson's motion

is moot in light of his request for release. See [D.E. 90]. The response is due not later than

October 16, 2020.

       SO ORDERED. This _1_ day of October 2020.




                                                       thfc.'n~Rm
                                                       United States District Judge




            Case 5:16-cr-00081-D Document 98 Filed 10/05/20 Page 1 of 1
